Citation Nr: 0430591	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1954.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1999 rating decision in 
which the St. Petersburg, Florida, Regional Office (the RO) 
of the Department of Veterans Affairs (VA) found that new and 
material evidence had not been submitted that would reopen a 
previously-denied claim of entitlement to service connection 
for a back disorder.  In January 2001, the Board remanded 
this case; it was thereafter returned to the Board which, in 
May 2001, held that new and material evidence had not been 
submitted and that the veteran's claim was not reopened.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court) which, in March 
2003, vacated the Board's May 2001 decision and remanded the 
case to the Board for further action.  In December 2003, the 
Board remanded the case to the RO.  The case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  In a June 1994 decision, the Board denied service 
connection for a back disorder. 

2.  The evidence associated with the claims file subsequent 
to the Board's June 1994 decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a back disorder.




CONCLUSIONS OF LAW

1.  The Board's June 1994 decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the June 1994 Board decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a back disorder has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a back disorder, which was denied by the Board 
in June 1994.   The Board finds that new and material 
evidence has not been obtained, and that the claim has not 
been reopened.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The final 
rule implementing the VCAA was published on August 29, 2001. 
The Board notes, however, that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims, and the second 
sentence of 3.159(c), were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are therefore not relevant in 
the instant case as to the veteran's claim for service 
connection for a back disorder, inasmuch as the veteran's 
request to reopen that claim was received by VA in December 
1998.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board notes, however, with regard to the case at hand 
that the Court, in the January 2003 decision that was the 
basis for its March 2003 Order, vacated the Board's May 2001 
decision due to its failure to inform the veteran of what 
evidence would be considered new and material so as to 
warrant the reopening of his previously denied claim.  
Accordingly, the Board will discuss the application of the 
VCAA to the veteran's request to reopen his claim, 
notwithstanding the fact that, as discussed above, the VCAA 
need not be considered under law.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This provision apply in 
cases, such as this, in which is issue is whether new and 
material evidence has been received to reopen the claim.  Id.

With regard to the veteran's claim for service connection for 
a back disorder, the Board observes that the veteran was 
notified by the January 1999 rating decision, by the August 
1999 statement of the case (SOC), the January 2000 
supplemental statement of the case (SSOC), the May 2001 
rating decision, the July 2004 SSOC, and by correspondence 
from the RO in June 2003, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  The July 2003 SSOC set forth the 
regulations that pertain to VA's duty to assist.

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  VA, however, 
has, in accordance with the Court's Order, ensured that the 
veteran has been apprised of what constitutes new and 
material evidence with regard to his claim, and what steps he 
needs to take to reopen his case.  The Board finds that the 
requirements of the VCAA, as those need to be addressed 
pursuant to the Court's Order, are satisfied with regard to 
the case at hand.  

Thus, the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case. 

Analysis

As noted, the veteran seeks to reopen a claim of service 
connection for a back disorder, which had previously been 
denied by the Board in June 1994.  That decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in December 1998, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  Accordingly, 
the law states as follows.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of record in June 1994, when the Board first denied the 
veteran's claim, were service medical records that showed 
that the veteran, during his period of service, had been 
accorded treatment on several occasions for back complaints.  
The report of his separation medical report, dated in 
September 1954, showed that his spine was clinically 
evaluated as normal, with a reference to "Backaches 1951."  
Also associated with the veteran's claims file as of June 
1994 were various post-service medical records reflecting 
treatment for back problems since approximately January 1974.  
Reports of VA medical examinations conducted in 1993 
indicated that back impairment shown at that time was a 
manifestation of degenerative osteoarthritis.  In denying the 
veteran's claim of entitlement to service connection, the 
Board noted that the veteran had not been treated for back 
problems for over 19 years following his separation from 
service in September 1954.  The Board found that there was no 
showing of continuity of symptomatology between the events in 
service and the back problems shown post-service.  

Thus, while the competent medical evidence in June 1994 
showed both a current back disability (Hickson element (1)) 
and in-service back problems (Hickson element (2)), the 
competent evidence in June 1994 did not purport to show a 
relationship between the veteran's military service, or any 
incident thereof, and any current disability.  Hickson 
element (3), accordingly, was not satisfied.

Thus, the question before the Board is whether the evidence 
associated with the veteran's claims folder subsequent to 
June 1994 demonstrates a nexus between the back problems 
shown post-service and those manifested during his service.  
This evidence includes VA and private medical records 
reflecting treatment for various disabilities, to include 
back impairment, since 1980.  The fact that a back disorder 
had been manifested since 1974 was already of record, and had 
been considered by the Board in June 1994.  The evidence 
associated with the claims folder since June 1994, however, 
does not show that the back disability currently manifested 
was in any manner found to have first been manifested during 
the veteran's period of service, or was otherwise related to 
an in-service injury or incident.  As such, this evidence is 
merely cumulative of that considered by the Board in June 
1994.  It adds no information that had not already been known 
by the Board. 

In view of the foregoing, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
back disability has not been reopened, in that the evidence 
submitted since the Board's June 1994 decision is neither new 
nor material.  The benefits sought on appeal, therefore, 
remain denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder has not been reopened, and the benefits sought on 
appeal remain denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



